          Case 3:20-cr-00295-HZ         Document 8      Filed 08/04/20    Page 1 of 2




                           UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

                                    PORTLAND DIVISION


 UNITED STATES OF AMERICA                                      00295-HZ
                                                      3:20-cr- - -----
               v.                                     INDICTMENT

 PATRICK STAFFORD,                                    18 U.S.C. § lll(a),(b)

               Defendant.

                                THE GRAND JURY CHARGES:

                                            COUNT 1
                             (Assault on a Federal Officer - Felony)
                                       (18 U.S.C. § lll(a))

       On or about July 27, 2020, in the District of Oregon, defendant PATRICK STAFFORD,

did forcibly assault, impede, and interfere with Agent Victim 1 ("AVI"), a person designated as

a federal officer in 18 U.S.C. § 1114, while AVl was engaged in and on account of the

performance of AVl 's official duties, which acts involved physical contact with AVl.

       In violation of Title 18, United States Code, Section 11 l(a).

II

II

II

II


Indictment                                                                               Page 1
          Case 3:20-cr-00295-HZ         Document 8      Filed 08/04/20      Page 2 of 2




                                            COUNT2
                              (Assault on a Federal Officer - Felony)
                                   (18 U.S.C. § lll(a) and (b))

       On or about July 27, 2020, in the District of Oregon, defendant PATRICK STAFFORD,

did forcibly assault, resist, impede, and interfere with Agent Victim 2 ("AV2"), a person

designated as a federal officer in 18 U.S.C. § 1114, while AV2 was engaged in and on account of

the performance of A V2' s official duties, which acts involved physical contact with A V2, and

did thereby inflict bodily injury upon A V2.

       In violation of Title 18, United States Code, Section 11 l(a) and (b).

Dated: August   LP'' ,2020.                          A TRUE BILL.



                                                     OFFICIATING FOREPERSON

Presented by:

BILLY J. WILLIAMS
Unite


ASHLfEY R. CADOTTE, OSB #122926
Assistant United States Attorney




Indictment                                                                                  Page2
